UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 LISMAN MISAEL DE LEON
 GIRON, et al.,

               Plaintiffs,
                                                       Case No. 20-cv-1977 (GMH)
                         v.

 ZEYTUNA, INC., et al.,

              Defendants.


                ORDER LIFTING STAY PURSUANT TO 11 U.S.C. § 362(a)

       On May 28, 2021, Defendant Zeytuna, Inc. filed a Suggestion of Bankruptcy, advising the

Court that it filed for Chapter 7 bankruptcy on May 28, 2021. See ECF No. 28. Then-Defendant

Mohamed Hyali also filed a Suggestion of Bankruptcy on April 14, 2021. See ECF No. 22. The

Court therefore stayed the cases against both Defendants pursuant to 11 U.S.C. § 362(a). See

Minute Order dated June 1, 2021.

       On October 11, 2021, Plaintiffs filed a status report in which they indicated that both

Defendants had received discharges in their bankruptcy proceedings, which had by that point been

closed. See ECF No. 30 at 1; Final Decree, In re Hyali, No. 21-12451 (Bankr. D. Md. Aug. 11,

2021); Final Decree, In re Zeytuna, Inc., No. 21-13607 (Bankr. D. Md. July 13, 2021). At that

time, Plaintiffs requested that the case remain stayed pending dismissal of the claims against the

Defendants. See id. Four days later, on October 15, 2021, Plaintiffs filed another status report,

this time requesting that the stay be lifted against Defendant Zeytuna, Inc., which did not, in fact,

receive a discharge in its bankruptcy proceeding. See ECF No. 31 at 1–2. Plaintiffs then moved

to dismiss the claims against Defendant Hyali without prejudice. See generally ECF No. 32.
       The Court held a status hearing on November 15, 2021. Following that hearing, the Court

granted Plaintiffs’ motion to dismiss the claims against Defendant Hyali without prejudice and set

a briefing schedule for Plaintiffs’ contemplated motion to amend their complaint to name a

successor entity to Defendant Zeytuna, Inc. See ECF No. 35; ECF No. 36. That motion was filed

on November 29, 2021, and motion practice will unfold per the Court’s Scheduling Order. See

generally ECF No. 37.

       Thus, with the bankruptcy proceedings against Defendant Zeytuna, Inc. having been closed

and the motion practice in this case restarted, it is hereby

       ORDERED that the stay entered on June 1, 2021 pursuant to 11 U.S.C. § 362(a) is

LIFTED.



       SO ORDERED.
                                                                               Digitally signed by
                                                               G. Michael G. Michael Harvey
                                                               Harvey     Date: 2021.12.06
                                                                          14:03:08 -05'00'
Date: December 6, 2021                                         ____________________________
                                                               G. Michael Harvey
                                                               United States Magistrate Judge




                                                  2